Citation Nr: 0419964	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to an effective date earlier than October 18, 
2001, for the award of service connection and an initial 100 
percent rating for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 18, 
2001, for the award of a 10 percent rating for dermatitis.




REPRESENTATION

Veteran represented by:  To be clarified





WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946, and from September to December 1950.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which granted service connection for PTSD and assigned an 
initial 30 percent rating, effective October 18, 2001.  In 
addition, the RO increased the rating for the veteran's 
dermatitis to 10 percent, effective October 18, 2001.  The 
veteran initiated an appeal of the RO's decisions regarding 
both the effective dates and disability ratings.  

Thereafter, in a March 2003 rating decision, the RO increased 
the initial rating for the veteran's PTSD to 100 percent, 
thus satisfying his appeal of this issue.  See AB v. Brown, 6 
Vet. App. 35 (1993).  In addition, in a March 2003 statement, 
the veteran withdrew his appeal of the issue of entitlement 
to a rating in excess of 10 percent for dermatitis.  Thus, 
this issue is no longer in appellate status.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (2003).  

The veteran, however, has made clear that he wishes to 
continue his earlier effective date appeals.  Thus, the 
remaining issues in appellate status are as set forth on the 
cover page of this decision.  

In January 2004, the veteran filed a motion to advance this 
case on the docket, based on the his advanced age and poor 
health.  In April 2004, the Board granted the motion, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003).

In January 2004, the veteran testified before a Veterans Law 
Judge at the RO.  Unfortunately, the transcript of that 
hearing was lost and the veteran thereafter elected to attend 
a Board videoconference.  In July 2004, the veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge.  A transcript of that hearing is of record.  

As set forth below, a remand of this matter is required.  The 
appeal will be remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

At his July 2004 hearing, the veteran indicated that the 
National Veterans Organization of America, the service 
organization he had designated to represent him in September 
2003, was no longer representing him.  Rather, he indicated 
that he was represented by "self or [redacted]."  It 
is noted that Mr. [redacted] was present and provided testimony 
and argument at the July 2004 hearing.  

In this case, the veteran has not yet revoked the power of 
attorney in favor of the National Veterans Organization of 
America.  Thus, clarification of this matter is needed.  

In addition, the Board notes that in his September 2003 
substantive appeal and at his July 2004 hearing, the veteran 
raised the issue of clear and unmistakable error (CUE) in a 
prior rating decision denying service connection for a 
nervous disorder and a compensable rating for dermatitis.  

A review of the record shows that in an April 1951 rating 
decision, the RO denied service connection for passive 
dependency reaction and assigned a zero percent rating for 
the veteran's service-connected dermatitis of the legs.  The 
veteran was duly notified of this decision, and of his 
appellate rights, in an April 1951 letter, but he did not 
appeal.  The veteran now claims that earlier effective dates 
are warranted, as the April 1951 rating decision was clearly 
and unmistakably erroneous.  

Given the nature of this case, the Board finds that the CUE 
claims raised by the veteran are inextricably intertwined 
with the earlier effective date issues currently on appeal.  
Should it be established that there is CUE in the April 1951 
rating decision, such determination would affect the outcome 
of the effective date issues currently on appeal.  
Accordingly, the CUE claim must be considered by RO prior to 
further action by the Board on this appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).

In view of the foregoing, this matter is remanded for the 
following:  

1.  The RO should contact the veteran for 
the purpose of clarifying whether he 
wishes to revoke the power of attorney 
currently held by the National Veterans 
Organization of America and/or designate 
another representative.  He should be 
furnished the appropriate form (VA Form 
21-22, 22a) and advised to clarify his 
representative, if any, and return the 
signed form to the RO.  

2.  The RO should adjudicate the 
veteran's claim of CUE in the April 1951 
rating decision denying service 
connection for passive dependency 
reaction and assigning a zero percent 
rating for dermatitis of the legs.  If 
the determination is adverse to the 
veteran, the RO should notify him and any 
representative of the right to appeal the 
decision.  If he files a notice of 
disagreement on this issue, a statement 
of the case should be issued, and he 
should be afforded the appropriate amount 
of time to perfect his appeal to the 
Board by filing a substantive appeal.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue of 
entitlement to an effective date earlier 
than October 18, 2001, for the award of 
service connection and an initial 100 
percent rating for PTSD, and the issue of 
entitlement to an effective date earlier 
than October 18, 2001, for the award of a 
10 percent rating for dermatitis, in 
light of the determination on the claim 
of CUE.  If earlier effective dates 
remain denied, the veteran and any 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
appellate review.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




